DETAILED ACTION

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  the phrase “a plurality of non-occupied charging device” has a misspelling.  It should be “a plurality of non-occupied charging devices” for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “movement module” in Claims 1, 4, 7, and 11, “communication module” in Claims 1 and 10, “charging device” in Claims 1, 2, 5-12, and 15-20, “non-occupied charging device” in Claims 1-4, and 11-14, “docked charging device” in Claim 20, and “cleaning robot charging system” in Claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11, and therefore dependent claims 2-10 and 12-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the other cleaning robot”.  There is insufficient antecedent basis for this limitation in the claims since an “other cleaning robot” has not been previously claimed.  Based on the specification is seems that the claim intends to reference “a cleaning robot”, “another cleaning robot”, and “an other cleaning robot”, however, the claim is confusing since “the other cleaning robot” implies that it is previously cited.  Therefore, to summarize the claim, “a robot cleaner” 
Claim 11 recites the limitation "the other cleaning robot”.  There is insufficient antecedent basis for this limitation in the claims since an “other cleaning robot” has not been previously claimed.  Based on the specification is seems that the claim intends to reference “a cleaning robot”, “another cleaning robot”, and an “other cleaning robot”, however, the claim is confusing since “the other cleaning robot” implies that it is previously cited.  Therefore, to summarize the claim, “a robot cleaner” requests information of the status of a charging device occupied by “another cleaning robot” from either itself or from the “another cleaning robot”.  It would not make sense to request information from itself, therefore, it seems likely that it is requesting information from “another cleaning robot”.  However, the “another cleaning robot” limitation seems to merely be further describing “a charging device” that is occupied, not a third robot.  Since the subject matter is not distinctly and clearly claimed, the scope and interpretation of this claim is indefinite.

Allowable Subject Matter
Regarding Claims 1-10, a cleaning robot comprising a communications module configured to request and receive communications directly from at least one other cleaning robot that includes a controller configured to identify at least one non-occupied charging device based on occupancy information received directly from the at least one other cleaning robot is a novel concept that has potential, the closest prior art Onishi et al. US 5,220,263 does not have a controller configured to directly communicate between the cleaning robots as claimed.  However, the current claim language must be rewritten for clarity to overcome 35 U.S.C. 112(b) rejections 

Regarding Claims 11-19, a controlling method to request and receive communications directly between cleaning robots that includes identifying at least one non-occupied charging device based on occupancy information received directly from the at least one other cleaning robot is a novel concept that has potential, the closest prior art Onishi et al. US 5,220,263 does not have a controlling method to directly communicate between the cleaning robots as claimed.  However, the current claim language must be rewritten for clarity to overcome 35 U.S.C. 112(b) rejections.

Regarding Claim 20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of cleaning systems with multiple robotic cleaners and multiple charging devices with communications therebetween.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.